Metcalf, J.
On the trial of the defendant in the superior court, upon his answer denying, the allegations in the complaint there pending, no question was open to him concerning the proceedings in the police court. And we need not express an opinion whether those proceedings were right or wrong. If the bond, which was given by the defendant by order of that court, was obtained from him by duress or other illegal means, he can avoid it when it shall be put in suit. But after he had appeared, according to the condition of the bond, pleaded not guilty of the charge in the complaint, and put himself upon the country, it was too late for him to object, for the first time, that he was not rightfully treated upon his arrest. It is no defence to an action on trial, upon an answer denying the plaintiff’s right to recover, that the defendant was unlawfully held to bail or committed to prison upon the original writ. Exceptions overruled.